Citation Nr: 1701420	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-13 289	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for degenerative arthritis and stenosis of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied entitlement to service connection for a low back condition and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran timely appealed.

In an October 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective from November 1, 2013, the day after the Veteran's last day of employment.  The Board notes that the Veteran's initial claim for a TDIU was received in February 2014.  As the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The preponderance of the evidence indicates that degenerative arthritis and stenosis of the lumbar spine is related to service.

CONCLUSION OF LAW

Degenerative arthritis and stenosis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that her lumbar spine disability is due to the daily restraining of hospital patients with physical force as a mental health nurse during service.  She reported that she experienced significant back pain and self-treated her symptoms with over-the-counter medication.  The Veteran's DD-214 confirms that the Veteran's military occupational specialty was a mental health nurse.  Thus, her statement is competent, credible, and consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

As the Veteran has been diagnosed with multilevel degenerative arthritis and stenosis of the lumbar spine, the dispositive issue is whether there is a relationship between her current disability and service.

Here, there is only one medical opinion on this question.  In a February 2014 letter, Dr. J.K. opined that the Veteran's back disability was related to the Veteran's in-service duties as a mental health nurse and participation in the physical restraint of patients for many years, as described by the Veteran.  The physician also noted the job description of an Air Force mental health nurse, which included assisting in the physical restraining of individuals who may cause harm to the individual and others.  The medical records indicate that she had been treating the Veteran for the past couple of years.  Such opinion was based on examination of the Veteran, consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, there is no contrary medical opinion in the record.

Furthermore, the Veteran has credibly reported that she took over-the-counter medication for her back pain during and following service.  The Veteran is competent to report observable symptomatology and the onset of her symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding her back symptoms are competent evidence which the Board finds to be credible, as her statements have remained consistent with regard to the onset and continuation of her symptomology since service.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's lumbar disability is related to her military service.  Entitlement to service connection for this disability is therefore warranted.


ORDER

Entitlement to service connection for degenerative arthritis and stenosis of the lumbar spine is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


